EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The amendment of March 21, 2022 has been ENTERED.

The drawings of April 17, 2020 have been accepted as FORMAL.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

On page 1 of the specification, delete the text of paragraph [0001] in its entirety, and insert --This application is a continuation of U.S. Patent Application No. 15/669,229, filed August 4, 2017, now U.S. Patent 10,630,249, which application is incorporated by reference herein in its entirety.—therefor.

In that the examiner’s amendment above merely makes minor, editorial changes to the specification that are necessary to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 remain allowable over the prior art of record for the reasons set forth in sections 6-10 of the office action of December 21, 2021.
The rejection of claims 1-20 under 35 USC 112(b) in the office action of December 21, 2021 has been overcome by the amendment of March 21, 2022 and by the remarks with that amendment, which remarks are taken as being persuasive.
All rejections and objections that may have been of record have been overcome.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648